UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WOMACK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00176-CCE-1)


Submitted:   March 8, 2013                 Decided:   March 19, 2013


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Robert Michael Hamilton, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Womack, Jr., appeals the forty-one-month sentence

imposed after his guilty plea to mail fraud, in violation of 18

U.S.C. § 1341 (2006), and making false statements, in violation

of 18 U.S.C. § 1033(a)(1) (2006).                  Womack’s counsel submitted a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for review but

questioning the reasonableness of Womack’s sentence.                         Womack was

advised of his right to file a pro se supplemental brief but has

not done so.      We affirm.

              This      court       reviews          Womack’s         sentence          for

reasonableness,         applying       an        abuse-of-discretion            standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                           This requires

consideration        of      both      the        procedural       and       substantive

reasonableness of the sentence.                  Id.; United States v. Lynn, 592

F.3d   572,    575   (4th    Cir.      2010).        Our   review       of   the     record

confirms      that    Womack’s      within-Guidelines           sentence        is     both

procedurally and substantively reasonable.                   See United States v.

Powell,    650   F.3d     388,   395    (4th      Cir.)    (stating      that    sentence

within    correctly       calculated    Guidelines         range   is    presumptively

reasonable on appeal), cert. denied, 132 S. Ct. 350 (2011).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

                                             2
requires that counsel inform Womack, in writing, of the right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Womack      requests        that      a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Womack.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument        would      not   aid    the

decisional process.

                                                                                     AFFIRMED




                                              3